DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 8,006,698) in view of Matsumae (JPH05200329).
As to claim 1, Boehm discloses a nebulizer comprising an aerosol generator (2), a nebulizing chamber (3), and an outlet (8), wherein the aerosol generator (2) is configured to release an aerosol into the nebulizing chamber (3) (Column 2, lines 59-65) and the outlet (8) is configured to allow removal of the aerosol from the nebulizing chamber (3) (Column 3, lines 8-12), wherein the aerosol generator includes an annular aerosol guide (Examiner’s Annotated Figure 1) defined by an inner wall and outer wall (Figure 1).
However, Boehm fails to disclose a nebulizer wherein a wetting surface is provided in the nebulizing chamber, said wetting surface being provided on a plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface, and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm with the improved structure of Matsumae, providing the nebulizer to include a wetting surface is provided in the nebulizing chamber (Boehm, 3) (Matsumae, Paragraphs 9-10), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function, Matsumae, Lines 77-83), wherein the annular aerosol guide (Examiner’s Annotated Figure 1) is defined by the inner wall comprising the wetting surface (Matsumae, Lines 86-90, Figures 1 and 4B), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (The prescribed structure provides for the claimed function, Matsumae, Lines, 86-90, Figures 1, 4A, 4B), in order to minimize surface contamination, due to water droplet residues, as disclosed by Matsumae (Lines 89-90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm with the disclosures of Matsumae, providing the device to be of a plastic material (Lines 56-57), and thereby providing said wetting surface on a plastic component, since it has been held to be In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    715
    580
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Boehm in view of Matsumae discloses the nebulizer according to claim 1, wherein the aerosol generator (2) comprises a nozzle (10).
Regarding claim 3, Boehm in view of Matsumae discloses the nebulizer according to claim 1, but fails to disclose a nebulizer wherein the nebulizing chamber (3) comprises an aerosol guide which connects the aerosol generator (2) to the outlet (8), and the aerosol guide comprises the wetting surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of with the disclosures of Matsumae, further providing the nebulizing chamber (Boehm, 3) to include an aerosol guide (Matsumae, B, specifically surface 10), which connects the aerosol generator (Boehm, 2) to the outlet (Boehm, 8) (Matsumae, Figures 1 and 14), and the aerosol guide (Matsumae, B, specifically surface 10) comprises the wetting surface (Matsumae, Lines 86-87), in order to minimize splash of water droplets, and surface contamination, due to water droplet residues, as disclosed by Matsumae (Lines 87-90).
As to claim 4, Boehm in view of Matsumae discloses the nebulizer according to claim 3, wherein a surface of the aerosol guide (Matsumae, B, specifically surface 10) comprises the wetting surface (Matsumae, lines 86-87). 
As to claim 5, Boehm in view of Matsumae discloses the nebulizer according to claim 3, wherein an edge of the aerosol guide (Matsumae, B, specifically surface 10) comprises the wetting surface (Figure 1, The wetting extends to the edge, where the outlet intersects the wetting surface).
As to claim 6, Boehm in view of Matsumae discloses the nebulizer according to claim 1, nebulizer wherein the aerosol generator (Boehm, 2) includes an aerosol guide (as modified, Matsumae, B, specifically surface 10 (See claim 3)) and wherein the aerosol guide (B, specifically surface 10) comprises a passage (Matsumae, Figure 1, The passage space within the guide) and the passage comprises the wetting surface (Matsumae, lines 86-87, The surface 10 is wetted).

Regarding claim 7, Boehm in view of Matsumae discloses the nebulizer according to claim 1, wherein the nebulizing chamber has a delimiting wall (Matsumae, 10) which comprises the wetting surface (Matsumae, lines 86-87).
Regarding claim 8, Boehm in view of Matsumae discloses, wherein an area of the nebulizing chamber comprises a filter area (Examiner’s Annotated Figure 2, The area is interpreted as a filter area, as droplets above a particular size are not going to be able to flow through the opening into the nebulizing chamber), and the filter area comprises the wetting surface (Matsumae, 10). 

    PNG
    media_image2.png
    437
    530
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 9, Boehm in view of Matsumae discloses the nebulizer according to claim wherein the nebulizer chamber comprises a baffle surface (Matsumae, 10), and the baffle surface comprises the wetting surface (Matsumae, lines 86-87). 
Regarding claim 10, Boehm in view of Matsumae discloses the nebulizer according to claim 1, wherein the nebulizing chamber comprises a reservoir (Paragraph 2, line 61, storage at bottom for liquid), the aerosol generator is configured to cooperate with the reservoir (Paragraph 2, lines 61-65), but fails to disclose the reservoir comprises the wetting surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Matsumae to arrange the wetting surface on the reservoir, since it has been held that rearranging parts involves of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 8,006,698) in view of Matsumae (JPH05200329) and David (US 2012/0103330).
Regarding claim 20, Boehm in view of Matsumae discloses the nebulizer according to claim 1, but fails to disclose a nebulizer wherein wettability altering modification is applied directly on the plastic component (Lines 56-57), but fails to disclose that this is done by a coating.
Matsumae discloses that wettability may be increased by adding irregularities to a surface, as previously highlighted, and by exposing a surface to a gas plasma (Paragraphs 14-16), but fails to disclose that the plasma includes fluorine. 
David discloses a method wherein a wetting surface is provided by exposure to plasma, followed by application of a coating (David, Paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Matsumae with the disclosures of David, further applying a coating to the plastic component, as the configuration was known in the art would have yielded predictable results, including increased wettability.
Claims 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich (US 5,957,389) in view of Matsumae and David (US 2012/0103330).
As to claim 11, Wunderlich discloses a method for producing a nebulizer having a wetting surface, which comprises the steps of:
producing a nebulizer comprising an aerosol generator (3), a nebulizing chamber (1), and an outlet (4), (Column 1, lines 51-57), said aerosol generator (3) being configured to release an aerosol into the nebulizing chamber (1) (Column 1, lines 51-57) and the outlet (4) being configured to allow removal of the aerosol from the nebulizing chamber (1) (Column 1, lines 57-58);
wherein the aerosol generator includes an aerosol guide (6) defined by an inner wall and an outer wall (Figure 1).
However, Wunderlich fails to disclose the aerosol guide being annular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aerosol guide annular, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the particular configuration is critical. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Wunderlich further fails to disclose a method wherein a wetting surface is provided in the nebulizing chamber, said wetting surface being provided on a plastic component, said wetting surface being provided by fluorination of the plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, wherein the aerosol generator includes an annular aerosol guide defined by an inner wall comprising the wetting surface and an outer wall, and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the 
Matsumae discloses an improvement integrated into a nebulizer (100), wherein a wetting surface is provided in a nebulizing chamber (Paragraphs 9-10), said wetting surface being provided on a plastic component (Lines 56-57), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function; Lines 77-83).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wunderlich with the disclosures of Matsumae, providing the nebulizer to include a wetting surface provided in the nebulizing chamber (Matsumae, Paragraphs 9-10), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function, Matsumae, Lines 77-83), wherein the annular aerosol guide (as modified) is defined by the inner wall comprising the wetting surface (Matsumae, Lines 86-90, Figures 1 and 4B), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (The prescribed structure provides for the claimed function, Matsumae, Lines, 86-90, Figures 1, 4A, 4B), in order to minimize surface contamination, due to water droplet residues, as disclosed by Matsumae (Lines 89-90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of In re Leshin, 125 USPQ 416.
Matsumae discloses that wettability may be increased by adding irregularities to a surface, as previously highlighted, and by exposing a surface to a gas plasma (Paragraphs 14-16), but fails to disclose that the plasma includes fluorine. 
David discloses a method wherein a wetting surface is provided by fluorination (David, Paragraphs 33-34 and 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich in view of Matsumae with the disclosures of David, providing the wetting surface by fluorination, as the methods were known in the art as alternatives, and the step would have yielded predictable results, including increased wettability.
Regarding claim 19, Wunderlich in view of Matsumae discloses the device of claim 1, wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraphs 33-34 and 110). 
Regarding claim 21, Wunderlich in view of Matsumae discloses the nebulizer according to claim 11, but fails to disclose a nebulizer wherein wettability altering modification is applied directly on the plastic component (Lines 56-57), but fails to disclose that this is done by a coating.
Matsumae discloses that wettability may be increased by adding irregularities to a surface, as previously highlighted, and by exposing a surface to a gas plasma (Paragraphs 14-16), but fails to disclose that the plasma includes fluorine. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Matsumae with the disclosures of David, further applying a coating to the plastic component, as the configuration was known in the art would have yielded predictable results, including increased wettability.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Matsumae, further in view of Varanasi (US 2009/0283611).
Regarding claims 13-18, Boehm in view of Matsumae discloses the nebulizer according to claim 1.
However, Boehm in view of Matsumae fails to disclose a nebulizer wherein the wetting surface has
a surface tension between 35 and 400 millinewtons per meter
or a surface tension between 44 and 73 millinewtons per meter
or a surface tension between 50 and 72 millinewtons per meter
or an average surface roughness value between 6.3 and 0.006 or between 1.6 and 0.01 or between 0.5 and 0.006.
Varanasi discloses the general condition of selecting a surface material in order to provide for a desired contact angle (Paragraph 38, line 13), and surface roughness (Paragraph 42, lines 1-5). While Varanasi fails to disclose the claimed ranges, Applicant has made no disclosure that the claimed range is critical. Therefore, it would have been obvious to one having ordinary skill in the art at the time of this invention to modify Boehm in view of Matsumae to feature surfaces with the claimed surface tensions and surface roughnesses, thereby providing the desired contact angle, since it has been held ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive 
One of ordinary skill in the art would recognize that optimizing of the surface tension and roughness would provide for a desired performance of the fluid, upon contact. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a nebulizer wherein the wetting surface has
a surface tension between 35 and 400 millinewtons per meter
or a surface tension between 44 and 73 millinewtons per meter
or a surface tension between 50 and 72 millinewtons per meter
or an average surface roughness value between 6.3 and 0.006 or between 1.6 and 0.01 or between 0.5 and 0.006
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752